DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on May 9, 2022. Applicant has amended Claims 1, 5 – 8, 10 – 12, and 15. Claims 1 – 15 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

With regards to the Katsuragi reference, applicant argues that Katsuragi does not teach distinct first and second manifolds, each of which is fluidly associated with one of the first and second charge air coolers. Examiner respectfully disagrees. Katsuragi discloses two charge air coolers (5A, 5B). Using the annotated Figures 5 and 6 of Katsuragi below, it is clear that  the manifold section (10) is split into four distinct quadrants (10A5A, 10A5B, 10B5A, 10B5B). As such, the manifold 10A includes a first manifold (10A5A and 10B5A) connected to the first end face and configured to guide cooling fluid supplied by a first cooling supply line (line upstream of manifold 10A) into the first cooling fluid inlet (one of the inlets in quadrant 10A5A), and a second manifold (10A5B and 10B5B) connected to the second end face and configured to guide cooling fluid supplied by the first cooling fluid supply line to the second cooling fluid inlet (one of the inlets in quadrant 10A5B). 

The rejection of Claim 7 over Katsuragi is withdrawn due to applicant’s amendment of Claim 1. The first manifold itself does not comprise the channels recited in Claim 7. 


    PNG
    media_image1.png
    376
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    351
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuragi et al. (hereafter “Katsuragi” – JP S60-101223).

With regards to Claim 1:

Katsuragi discloses a charge air cooling unit (Figures 1 – 6) for a two-staged turbocharger (turbochargers 3, 4 with first stage compressor 3B and second stage compressor 4B) of an internal combustion engine (engine 6), comprising:

a first charge air cooler (cooler 5A) having a first end face provided with a first cooling fluid inlet and a first cooling fluid outlet (see face with inlets, outlets shown in Figure 5 on left hand side of partition plate 9),

a second charge air cooler (cooler 5B) having a second end face provided with a second cooling fluid inlet and a second cooling fluid outlet (see face with inlets, outlets shown in Figure 5 on right hand side of partition plate 9), wherein the second charge air cooler is arranged adjacent to the first charge air cooler such that the first end face and the second end face are oriented in the same direction (see Figures 4 and 5, faces of both coolers 5A, 5B face in same direction), and

a manifold unit (10, Figures 4, 6configured to guide a cooling fluid (“cooling water”, see English translation) through the first and the second charge air cooler (via inlets 10A and outlets 10B), the manifold unit including a first manifold (10A5A and 10B5A) connected to the first end face and configured to guide cooling fluid supplied by a first cooling supply line (line upstream of manifold 10A) into the first cooling fluid inlet (one of the inlets in quadrant 10A5A), and a second manifold (10A5B and 10B5B) connected to the second end face and configured to guide cooling fluid supplied by the first cooling fluid supply line to the second cooling fluid inlet (one of the inlets in quadrant 10A5B). 


    PNG
    media_image1.png
    376
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    351
    media_image2.png
    Greyscale



With regards to Claim 2:

Katsuragi discloses the first charge air cooler and the second charge air cooler are stacked and/or arranged in parallel (see Figure 5, coolers 5A, 5B are stacked, under broadest reasonable interpretation, since they are adjacent to each other and in contact via partition plate 9, and are in parallel with respect to the cooling water, see English translation: “a common cooling water passage 10 is provided at one end of the air cooler 5” and Figure 6).

With regards to Claim 3:

Katsuragi discloses the first end face is oriented in a direction away from the second charge air cooler, and wherein the second end face is oriented in a direction away from the first charge air cooler (see Figures 4, 5, both end faces are pointed away from the other cooler).

With regards to Claim 4:

Katsuragi discloses the unit is configured to guide a first charge air stream (A1, Figure 2) through the first charge air cooler and a second charge air stream through the second charge air cooler (A2, Figure 2), wherein the first charge air stream flows through the first charge air cooler in a direction opposite to a flow direction of the second charge air stream through the second charge air cooler (see direction arrows in Figure 2, air A1 flows upward through cooler 5A, air A2 flows downward through cooler 5B).

With regards to Claim 5:

Katsuragi discloses the manifold unit comprises the first manifold (manifold 10A5A and 10B5A, see annotated Figures in rejection of Claim 1) is configured to guide cooling fluid discharged from the first cooling fluid outlet (see outlets in quadrant 10B5A) toward a first cooling fluid discharge line (downstream of 10B).

With regards to Claim 6:

Katsuragi discloses the first manifold is provided with a first supply channel (channel of quadrant 10A5A, see annotated Figures in rejection of Claim 1) configured to guide cooling fluid supplied into the first manifold from the first cooling fluid supply line to the first cooling fluid inlet and a second supply channel (channel of quadrant 10B5A, see annotated Figures in rejection of Claim 1) configured to guide cooling fluid supplied into the first manifold from the first cooling fluid outlet toward the first cooling fluid discharge line. 


Allowable Subject Matter

Claims 7 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, May 14, 2022